Citation Nr: 0926971	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  09-11 543	)	DATE
	)
	)


THE ISSUE

Whether an April 11, 2007, decision by the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
cause of the Veteran's death should be revised or reversed on 
the grounds of clear and unmistakable error.


(The issue of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits in the amount of $6,560.00 
is the subject of a separate Board decision to be issued 
concurrently with this one.)


REPRESENTATION

Moving party represented by:  Atlantic County Office of 
Veterans Affairs




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant's husband, the Veteran, served on active duty 
from January 1942 to September 1943.  He died in December 
2003.  

This case comes before the Board on motion by the appellant 
asserting clear and unmistakable error in the April 11, 2007, 
Board decision, which denied entitlement to service 
connection for cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The April 2007 Board decision that denied entitlement to 
service connection for cause of the Veteran's death was 
supported by the evidence then of record and was not 
undebatably erroneous; the record does not demonstrate that 
the correct facts, as they were known on April 11, 2007, were 
not before the Board, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.




CONCLUSION OF LAW

The Board's April 11, 2007 decision denying entitlement to 
service connection for cause of the Veteran's death was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VCAA has no 
applicability to claims of clear and unmistakable error in 
prior Board decisions, and that VA's duties to notify and 
assist contained in the VCAA are not applicable to such 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); see also VAOPGCPREC 12-2001.

The appellant contends that the April 2007 Board decision 
contains clear and unmistakable error.  In that decision, the 
Board denied the appellant entitlement to service connection 
for cause of the Veteran's death.  

Review of Evidence

At the time of the April 2007 Board decision, the relevant 
evidence of record consisted of service treatment records, VA 
examination reports, a private medical record, the 
appellant's contentions, and her application for death 
benefits.  

The service treatment records show that one month after the 
Veteran entered service, he developed a cough, which 
persisted and was productive of moderate amounts of clear 
sputum.  In August 1942, he was hospitalized and diagnosed 
with bronchial adenoma.  The lesion was removed, and he was 
returned to duty in April 1943.  In June 1943, he developed a 
cough again, which was now associated with fatigability and 
dizzy spells.  In September 1943, a medical board recommended 
the Veteran be discharged from service due to recurrent 
bronchitis.  The medical board of three physicians determined 
that bronchitis existed prior to service and was not 
aggravated during service.  The Veteran was discharged from 
service that same month.

A September 1944 VA examination showed that x-rays of the 
lung were essentially negative except for some peribronchial 
markings and some slight opacity in the left hylar region.  A 
bronchoscopy was essentially negative except for some diffuse 
redness of the mucosa in the left main bronchus.  No 
obstructive lesion was seen.  The diagnosis was chronic 
bronchitis.

In a September 1944 rating decision, the RO granted service 
connection for chronic bronchitis and assigned a 10 percent 
evaluation, effective September 24, 1943.  The Veteran 
remained at the 10 percent evaluation until his death in 
December 2003.

October 1945 and March 1949 VA examination reports show 
diagnoses of bronchitis, but appear to indicate the Veteran 
was asymptomatic.  X-rays taken at both times did not reveal 
any active pathology.

The death certificate shows the Veteran died of respiratory 
insufficiency due to or as a consequence of cancer of the 
lung.  It also shows that cardiac arrhythmia was an "[o]ther 
significant condition contributing to death but not related 
to underlying cause."  

In the appellant's January 2004 application for dependency 
and indemnity compensation benefits, she claimed that the 
cause of the Veteran's death was contributed by the service-
connected chronic bronchitis.

An April 2005 VA medical opinion shows that the examiner 
"careful[ly]" reviewed the claims file.  He noted that 
there were no pulmonary function studies.  He further noted 
the causes of death listed on the death certificate and that 
the Veteran was service connected for chronic bronchitis.  He 
opined, "All things being equal, it is more likely that the 
[V]eteran succumbed secondary to lung cancer."  The VA 
examiner stated that chronic bronchitis would not be 
considered to be a major contributing factor in this setting 
in the absence of any evidence.  He concluded there was no 
relationship between service connection and the cause of the 
Veteran's death.  

In a November 2005 letter from the Veteran's treating 
physician, Dr. JEH stated the Veteran had chronic bronchitis 
with chronic respiratory difficulties.  He stated the Veteran 
had eventually succumbed with respiratory failure secondary 
to lung cancer.  He opined that the Veteran's chronic 
respiratory problems associated with chronic bronchitis were 
a contributory cause of his death.

A January 2006 VA Form 119, Report of Contact, shows VA 
contacted Dr. JEH to see if had pulmonary function tests 
pertaining to the Veteran.  The answer was no.

In the April 2007 Board decision, it reported the evidence 
described above.  It concluded the following, in part:

Based upon review of all the evidence, the 
Board finds the persuasive evidence of 
record demonstrates a disease or injury 
which caused or contributed to the 
[V]eteran's death was not incurred in or 
aggravated by service.  The opinion of the 
April 2005 VA physician is considered to be 
persuasive.  No rationale was provided for 
the private physician's opinion, no 
treatment records were provided in support 
of that opinion, and there is no indication 
the opinion included any review of the 
[V]eteran's service medical records.

Relevant Law and Regulations in 2007

The applicable law and regulations in effect at the time of 
the April 2007 Board decision are the same as those currently 
in effect.  

Under the provisions of 38 C.F.R. § 3.312 (2007), it stated 
that the death of a veteran would be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(2).

Legal Criteria & Clear and Unmistakable Error Analysis 

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on the grounds of 
clear and unmistakable error.  Clear and unmistakable error 
is defined as:

A very specific and rare kind of error of 
fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as they 
were known at the time, were not before the 
Board, or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.

38 C.F.R. § 20.1403(a) (2008).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c) 
(2008).  Examples of situations that are not clear and 
unmistakable include, a changed diagnosis, i.e., a new 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and, allegations based on improper evaluation 
of evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-(3) (2008).

A claim for clear and unmistakable error must be decided 
based on the record and law that existed at the time of the 
prior adjudication in question.  38 C.F.R. § 20.1403(b) 
(2008).

The crux of the appellant's argument that there was clear and 
unmistakable error in the April 2007 Board decision is based 
on the fact that the Veteran was service connected for a 
chronic lung condition during his lifetime and the death 
certificate showed that respiratory insufficiency was the 
immediate or at least a contributory cause of death.  She 
argues that the evidence "may have not been interpreted or 
applied correctly."  

After a review of the evidence of record at the time of the 
April 2007 decision and the law extant at that time, the 
Board finds that the Board decision denying entitlement to 
service connection for cause of the Veteran's death was 
supported by the evidence then of record and was not 
undebatably erroneous.  The record does not demonstrate that 
the correct facts, as they were known in April 2007, were not 
before the Board in April 2007, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time, such that the outcome of the claim would have been 
manifestly different but for the error.  

At the time of the April 2007 Board decision, there was 
evidence to support the Board's finding that the cause of the 
Veteran's death was not related to the service-connected 
chronic bronchitis.  A VA examiner had reviewed the evidence 
of record and concluded the service-connected chronic 
bronchitis would not have been a contributory factor in the 
absence of any evidence.  The evidence of record 
substantiated this medical opinion, as the medical evidence 
failed to show chronic problems with bronchitis following the 
Veteran's discharge from service.  The examinations that were 
conducted failed to show active pathology and/or symptoms.  
There was also evidence supporting the appellant's claim, as 
the April 2005 letter from the Veteran's treating physician 
indicated the service-connected chronic bronchitis had 
contributed to the Veteran's death.

Whether to grant or deny entitlement to service connection 
for cause of the Veteran's death involved weighing of the 
evidence, which is what the Board did in the paragraph quoted 
above.  There, the Board chose to accord more probative value 
to the VA medical opinion than the private medical opinion, 
and it provided a rationale for such decision.  Such weighing 
reflects that the decision to deny entitlement to service 
connection for cause of the Veteran's death was, at a 
minimum, debatable.  In such cases, where it is not 
absolutely clear that different result would have ensued, the 
error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  

The Board concludes that the appellant's contentions ("We 
feel the evidence may have not been interpreted or applied 
correctly") rise to the level of mere disagreement with how 
the facts were weighed in the April 2007 Board decision.  
Under 38 C.F.R. § 20.1403(d)(3), a disagreement as to how the 
facts were weighed or evaluated is does not constitute clear 
and unmistakable error.  As a result, the Board finds that 
the April 11, 2007, Board decision, denying entitlement to 
service connection for cause of the Veteran's death, was not 
clearly and unmistakably erroneous.


ORDER

The motion for reversal or revision of the Board's April 11, 
2007, decision denying entitlement to service connection for 
cause of the Veteran's death on the basis of clear and 
unmistakable error is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



